

Exhibit 10.4




July 30, 2012
Personal & Confidential
Mr. Charles M. Herington
[Home Address]


Re:    Agreement and Release of Claims
Dear Charles:
This letter confirms the terms of your active employment with Avon Products,
Inc. (“Avon” or the “Company”) and confirms the arrangements relating to your
transition from the Company. This letter (the “Agreement”) supersedes your offer
letter dated November 18, 2005, as amended November 7, 2008 (collectively, the
“Original Agreement”).
1.
Separation Date

On August 31, 2012 (the “Separation Date”), you will relinquish your position as
Executive Vice President, Developing Market Group and leave employment of the
Company. In order to receive any payments under this Agreement, other than
unused vacation benefits and two weeks' base salary (the “automatic payment”
normally provided by Avon's policy), you must:
A.
satisfy your duties, as determined by the Chief Executive Officer (“CEO”), and
work through the Separation Date;

B.
sign and submit this Agreement within 21 days of the date of this Agreement, and
you must not revoke the Agreement, within the time specified in the last
Paragraph of this Agreement (within 7 days); and

C.
sign and submit the Second General Release on the Separation Date, and you must
not revoke the Second General Release within the time specified in the last
Paragraph of this Agreement (within 7 days).

If you sign the Agreement and the Second General Release, you will receive
benefits under this Agreement in lieu of the automatic payment plus unused
accrued vacation pay. Until this Agreement and the Second General Release
becomes effective, your Original Agreement still applies.
2.
Payments








--------------------------------------------------------------------------------

Page 2 of 17
Mr. Charles M. Herington                                    
July 30, 2012

Unused Accrued Vacation: You will receive a payment (less applicable deductions)
for any earned, but unused, vacation benefits. This amount will be paid
regardless of whether you sign this Agreement or the Second General Release.
Cash payment: In consideration for an extended Noncompetition Period (defined in
Paragraph 12(c) below), on September 14, 2012, you will receive a lump sum cash
payment equal to $300,000 (less applicable deductions). This payment satisfies
the short-term deferral exceptions under Internal Revenue Code Section 409A
(“409A”) which exempts such payments from the requirements of 409A if they are
paid no later than the March 15 of the calendar year following the calendar year
which contains the Separation Date.
Salary Continuation Payments
You will receive salary continuation payments for 24 months (from September 1,
2012 through August 31, 2014 (referred to as the “Salary Continuation Period”))
based upon your current annual salary of $750,000. Avon payroll will calculate
the total amount of salary continuation payments payable, in accordance with
Avon's normal payroll practices. The salary continuation payments will be paid
in equal, bi-weekly installments (less applicable deductions).
Note that for purposes of clarification, the salary continuation payments made
from the Separation Date through February 28, 2013 are exempt from the
limitations under 409A (because the total payment does not exceed $500,000 and
satisfies the other requirements of the separation pay exception under 409A).
The salary continuation payments made from March 1, 2013 through August 31, 2014
satisfy the 409A requirement to delay payment to a key employee (top-50
highest-paid at Avon) until six months after your Separation Date. You are on a
key employee.
During the Salary Continuation Period, as explained below, you will be permitted
to continue to participate in certain of Avon's benefit plans in accordance with
the provisions of the relevant plan documents, including any amendments to those
plans that may be enacted from time to time, and any applicable elections that
you may have on file with Avon. You will not, however, accrue any vacation days
during the Salary Continuation Period.





Initials CH

--------------------------------------------------------------------------------

Page 3 of 17
Mr. Charles M. Herington                                    
July 30, 2012

3.    Retirement Plans
PRA: During the Salary Continuation Period, you will continue to be credited
with service under the Avon Products, Inc. Personal Retirement Account Plan (the
“PRA”) in accordance with the terms of the PRA, including any amendments to the
PRA that may be enacted from time to time. This means that you will continue to
accrue vesting service. You may begin to receive payments from the PRA in the
form you elect in September 2014.
Restoration Plan: Your benefits under the Benefit Restoration Pension Plan of
Avon Products, Inc. (the “Restoration Plan”) will be paid in accordance with the
terms of the Restoration Plan in the form that you have already elected (80%
lump sum, 20% payable in 60 monthly installments). Because you are key employee,
your first payment under the Restoration Plan will be made in March 2013.
4.
Avon Personal Savings Account Plan: With respect to the Avon Personal Savings
Account Plan (the “PSA”), also known as the 401(k) Plan, you are considered a
terminated employee on your Separation Date and are no longer entitled to
participate. Upon your Separation Date, you may take a distribution of your
benefits immediately. You may roll over the contents of your PSA account into an
Individual Retirement Account or other tax-deferred savings account in
accordance with applicable tax rules. Any outstanding loans you may have are
payable within three months after your Separation Date.

5.    Cash Incentive Plans
Annual Incentive Awards: You will be eligible for a 2012 annual incentive award
under the Avon Products, Inc. Executive Incentive Plan (the “EIP”). Payments, if
any, will be based on achievement of performance measures and will be pro-rated
for your period of service through the Separation Date. You will not be entitled
to a 2013 or 2014 annual EIP award.
Long-Term Cash Plans: You are currently a participant in the Company's long-term
cash incentive plans. Please look at the summary of each plan for details about
distributions following a termination of employment. Generally, however:
•
2011 Transition Cash Plan: The Compensation and Management Development Committee
(the “CC”), has determined that no benefit will be paid under this plan.

•
2011-2012 Transition Cash Plan: The payment, if any, under the 2011-2012
Transition Cash Plan will be paid in 2014, provided that the


Initials CH

--------------------------------------------------------------------------------

Page 4 of 17
Mr. Charles M. Herington                                    
July 30, 2012

applicable performance measures have been satisfied. Your payment will be
pro-rated 20/36, based upon your Separation Date.
•
LTIP (2011-2013 performance period): The payment, if any, under the Avon
Products, Inc. Long-Term Incentive Cash Plan (the “LTIP”) for the performance
period 2011-2013, will be paid in 2014, provided that the applicable performance
measures have been satisfied. Your payment will be pro-rated 20/36, based upon
your Separation Date.

•
LTIP (2012-2014 performance period): Because your Separation Date is prior to
January 1, 2013, your LTIP award for the 2012-2014 performance period will be
forfeited.

As a reminder, both your annual and long-term cash incentive awards are subject
to Avon's compensation recoupment policy.
6.
Deferred Compensation Plan: Under the Avon Products, Inc. Deferred Compensation
Plan (the “DCP”), distributions will begin in accordance with the terms of the
DCP and your elections thereunder. During the Salary Continuation Period, you
are not eligible to defer any monies into the DCP. The form and timing of your
DCP payment elections are available online at www.mullinconsulting.com.
Generally, the first payment will be made in January 2014.

7.
Equity Arrangements

Stock Options
During the Salary Continuation Period, any stock options you may have will
continue to vest. All other aspects of your stock options will continue to be
governed by the applicable stock option agreement(s) and the stock incentive
plan(s). At the end of the Salary Continuation Period, you will have 90 days to
exercise your vested options. Option expiration dates on the Morgan Stanley
Smith Barney website are the official expiration dates for your options.
RSUs
•
2009 Time-Based RSUs: A pro-rated portion of your 2009 restricted stock units
(“RSUs”) will vest on your Separation Date (based upon completed months from the
grant date to the Separation Date (37/48)) and will be settled on March 1, 2013,
as required by 409A.


Initials CH

--------------------------------------------------------------------------------

Page 5 of 17
Mr. Charles M. Herington                                    
July 30, 2012



•
2011 PRSU Award: A pro-rated portion of your 2011 performance-restricted RSU
(“PRSUs”) will vest on your Separation Date (based upon completed months since
January 1, 2011 through the Separation Date (20/36)) and will be settled in
2014, provided that the applicable performance measures have been satisfied.

•
2012 PRSU Award: Because your Separation Date is prior to January 1, 2013, your
2012 PRSU award will be forfeited.

In addition, please ensure that you have accepted all of your RSU grants. Any
RSU grants not accepted will not vest and will not settle.
As a reminder, most of your equity arrangements are subject to Avon's
compensation recoupment policy and all of you equity agreements are subject to
the recoupment terms contained in the award agreements.
8.
Career Transition and Development Services: You will also receive career
transition and development services provided by an Avon-approved vendor (the
list of approved vendors and contact information will be separately provided to
you). Your eligibility for outplacement services will begin on September 1, 2012
and will continue for twelve (12) months, with up to twelve (12) additional
one-month extensions, at Avon's discretion.

9.
Health and Welfare Plans

During your Salary Continuation Period, and provided that you are a participant
as of your Separation Date with Avon in the applicable plan, you will continue
to be eligible to participate in the following benefit plans: Medical, Dental,
Vision, Health Savings Account, Employee Assistance Program, Group Life
Insurance, Supplemental Life Insurance, Group Accidental Death and Dismemberment
(“AD&D”) and Supplemental AD&D. For those plans requiring premium payments, you
will be required to pay the same portion of the total premium as an active
associate pays. If you elect to continue Medical, Dental and/or Vision coverage,
your benefit coverage level will be provided at the benefit coverage level that
you previously selected, subject to Avon's right to amend, modify, or terminate
such arrangements at any time. But note, however, that because you are
considered one of the top 25% highest paid associates at Avon per IRS
regulations (if you earn approximately $75,000 or more), you will be paying your
entire premiums on an after-tax basis and your Form W-2s will include imputed
income equal to value of the subsidized premiums being provided by Avon, as
required by the Internal Revenue Code. Because of this required tax treatment,
the cost to you of continuing coverage may be substantially

Initials CH

--------------------------------------------------------------------------------

Page 6 of 17
Mr. Charles M. Herington                                    
July 30, 2012

higher than while you were actively employed. You may wish to consult a tax
advisor to see how this change may impact you.
Pursuant to 409A, the following rules apply to your continued receipt of the
above welfare benefits to the extent those benefits are not exempt from the
requirements of 409A: (x) to the extent that any such benefit is provided via
reimbursement to you, no such reimbursement will be made by Avon later than the
end of the year following the year in which the underlying expense is incurred;
(y) any such benefit provided by Avon in any year will not be affected by the
amount of any such benefit provided by Avon in any other year; and (z) under no
circumstances will you be permitted to liquidate or exchange any such benefit
for cash or any other benefit.    
Your participation in the Short-Term and Long-Term Disability plans, the
Flexible Spending Accounts, and the Transit Incentive Plan will cease following
your Separation Date (except that you may continue to participate for the
remainder of the calendar year in the Health Care Flexible Spending Account in
accordance with the federal law known as COBRA, assuming you satisfy the
requirements of COBRA and assuming that you elect COBRA). You will receive
separate paperwork required to elect COBRA continuation coverage for the Health
Care Flexible Spending Account.
If you participate in the Transit Incentive Plan, you will have 90 days after
you Separation Date to spend the remaining funds on your WageWorks Transit
Commuter Card.  At the end of the 90-day period, any post-tax funds remaining on
the card will be returned to you and any pre-tax funds will be forfeited. 
Federal regulations prohibit Avon from returning forfeited funds back to you.
For more information please contact WageWorks at 877-924-3967.
In the event that, during the Salary Continuation Period, you should become
employed by another employer and are provided with medical and/or dental
insurance coverage, you may either drop your Avon coverage or continue your
coverage under both plans. Under the second alternative, your coverage will be
coordinated between the two plans, with your new employer's plan serving as the
primary payer. Employment with another company, however, will not cause any
change in your entitlement to salary continuation and continued life insurance
coverage. In the event that your health insurance coverage ceases during the
Salary Continuation Period due to a “qualifying event,” or due to the expiration
of the Salary Continuation Period, you will then be entitled to elect continued
coverage under COBRA at your own expense, assuming you satisfy the requirements
of COBRA.

Initials CH

--------------------------------------------------------------------------------

Page 7 of 17
Mr. Charles M. Herington                                    
July 30, 2012

Note that, when your group life insurance coverage terminates, you may be
entitled to convert the group coverage to individual life insurance coverage.
Please contact MetLife before your group life insurance coverage terminates for
details.
10.
Perquisites

Personal Auto and Excess Liability: The Personal Auto and Excess Liability
insurance ceases on your Separation Date.
Executive Health Exam: If you have not already taken a 2012 Executive Health
Exam by your Separation Date, you may take still take the exam up to three
months after your Separation Date (by November 30, 2012).
Home Security: You will be entitled to retain your Home Security contract until
the end of the annual contract period. Any reimbursements/payments will be made
on the last day of any calendar quarter, except that because you are a key
employee, the first reimbursement will not be made until the last day of the
calendar quarter which is at least six months after your Separation Date (no
earlier than March 31, 2013).
Transportation Allowance: You will be entitled to receive a transportation
allowance for the three-month period following the Separation Date. Normally
this will paid in the same manner as it is paid as when you were an active
employee, except that because you are a key employee, you will be paid this
benefit in a lump sum payment no earlier than the end of the calendar quarter
which is at least six months after your Separation Date, as required by 409A.
Therefore, you will not be paid your transportation allowance earlier than
March 31, 2013.
Financial Planning and Tax Preparation: You will be eligible for Financial
Planning and Tax Preparation services through the last day of the calendar year
in which your Salary Continuation Period ends (December 2014). Reimbursements
will generally be quarterly on the last day of the quarter. However, because you
are a key employee, your first reimbursement will not be made until the end of
the calendar quarter which is at least six months after your Separation Date (no
earlier than March 31, 2013). Thereafter, reimbursements will be made on a
quarterly basis on the last day of the calendar quarter.
SLIP: You will continue to be covered under the Supplemental Life Insurance
Program until the end of the Salary Continuation Period.

Initials CH

--------------------------------------------------------------------------------

Page 8 of 17
Mr. Charles M. Herington                                    
July 30, 2012

Your continued receipt of the above perquisites is subject to the following
rules: (x) to the extent that any such perquisite is provided via reimbursement
to you, no such reimbursement will be made by Avon later than the end of the
year following the year in which the underlying expense is incurred; (y) any
such perquisite provided by Avon in any year will not be affected by the amount
of any such perquisite provided by Avon in any other year; and (z) under no
circumstances will you be permitted to liquidate or exchange any such perquisite
for cash or any other benefit
11.
E-Mail and Voicemail: Your e-mail and voicemail will be discontinued as of your
Separation Date.

12.
Your Obligations to Avon

In consideration of the benefits being provided to you hereunder, you further
agree to the following:
(a)
You will not knowingly use or disclose, directly or through persons interposed,
without Avon's prior written consent (which may only be provided by the Chief
Executive Officer (“CEO”)), as and from this date, and at any time, any secret,
confidential, or proprietary information or knowledge relating to Avon or any of
its affiliated companies, and their respective businesses, agents, employees,
customers and independent sales representatives, that you obtained or generated
during or as a result of your employment at Avon, such as, but not limited to,
financial information and projections, marketing information and plans, product
formulations, samples, processes, production methods, intellectual property and
trade secrets, data, know-how, sales, market development programs and plans, and
other types of information not generally available to the public.

(b)
You will not knowingly take any action or make any statement, whether written or
oral, whether in public or private, that disparages or defames the goodwill or
reputation of Avon, its associated companies, or their directors, officers, and
employees.

(c)
You will not, without Avon's prior written consent (which may only be provided
by the CEO), during from the date of the Agreement, through February 28, 2015
(the “Noncompetition Period”), directly or indirectly hire, solicit, or aid in
the solicitation of, any employee of Avon or an affiliated company, including
any solicitation of an employee to leave his or her Avon employment to work for
any other employer.


Initials CH

--------------------------------------------------------------------------------

Page 9 of 17
Mr. Charles M. Herington                                    
July 30, 2012

(d)
Notwithstanding anything else in this Agreement, you will not, during the
Noncompetition Period, without Avon's prior written consent (which may only be
provided by the Chief Executive Officer), accept employment with, or act as a
consultant or independent contractor to, any company engaged in the direct
selling business or the beauty business within or outside of the United States
including, but not limited to, the following: Amway Corp./Alticor Inc.,
Beiersdorf (Nivea), De Millus S.A., Ebel Int'l/Belcorp Corp., Faberlic, Forever
Living Products LLC USA, Gryphon Development/Limited Brands Inc., Herbalife
Ltd., Hermès, Lady Racine/LR Health & Beauty Systems GmbH, L'Oréal Group/Cosmair
Inc., Mary Kay Inc., Mistine/Better Way (Thailand) Co. Ltd., Natura Cosmetics
S.A., Neways Int'l, NuSkin Enterprises Inc., O Boticário, Oriflame Cosmetics
S.A., Reckitt Benckiser PLC, Revlon Inc., Sara Lee Corporation, Shaklee Corp.,
The Body Shop Int'l PLC, The Estée Lauder Companies Inc., The Procter & Gamble
Company, Tupperware Corp., Unilever Group (N.V. and PLC), Virgin Vie, Virgin
Ware, Vorwerk & Co. KG/Jafra Worldwide Holdings (Lux) S.à.R.L. Inc., Yanbal
Int'l (Yanbal, Unique), or any of their affiliates.

(e)
By signing this Agreement and the Second General Release, you are agreeing that
you may be reasonably requested from time to time by Avon: (x) to advise and
consult on matters within or related to your expertise and knowledge in
connection with the business of Avon; (y) to make yourself available to Avon to
respond to requests for information concerning matters involving facts or events
relating to Avon; and (z) to assist with pending and future litigation,
investigations, arbitrations, and/or other dispute resolution matters. If you
provide such consultation during the Noncompetition Period, Avon will only
reimburse you for reasonable related out-of-pocket expenses. If you provide such
consultation after the Noncompetition Period ends, you shall be paid at your
current salary rate for time expended by you at Avon's request on such matters,
and shall also receive reimbursement for reasonable out-of-pocket expenses
incurred in connection with such assistance. You understand that, with respect
to any consultation services provided by you under this paragraph, you will not
be credited with any compensation, service or age credit for purposes of
eligibility, vesting, or benefit accrual under any employee benefit plan of
Avon, unless such employee benefit plan specifically provides for such credit.

(f)
By signing this Agreement and the Second General Release, you acknowledge that
you understand that violations of any of the preceding covenants are material
and that any violations may result in a forfeiture, at


Initials CH

--------------------------------------------------------------------------------

Page 10 of 17
Mr. Charles M. Herington                                    
July 30, 2012

Avon's sole discretion, of your benefits and payments under this Agreement
(including any lump sum payments and any salary continuation payments, whether
or not already paid), but do not relieve you of your continuing obligations
under this Agreement. You agree that Avon's remedies at law for any breach by
you of the preceding covenants will be inadequate and that Avon will also have
the right to obtain immediate injunctive relief so as to prevent any continued
breach of any of these covenants, in addition to any other available legal
remedies. It is understood that any remedy available at law or in equity shall
be available to Avon should the preceding covenants be breached.
13.
Return of Avon Property: On your Separation Date, you agree to promptly deliver
to Avon, and not keep in your possession, duplicate, or deliver to any other
person or entity, any and all property which belongs to Avon or any of its
affiliated companies, including, without limitation, computer hardware and
software, cell phones, Blackberrys, iPhones, iPads, Androids, other electronic
equipment, keys, credit cards, identification cards, records, data, and other
documents and information, including any and all copies of the foregoing.

14.
Employment Inquiries: You understand that, in the event Avon receives any
inquiries from prospective employers, it shall be the policy of Avon to respond
by advising that Avon's policy is to provide information only as to service
dates and positions held.

15.
Entire Agreement and Amendments to Agreement: You acknowledge that the only
consideration for both your execution of this Agreement (which includes a
general release of claims) and your execution of the Second General Release is
what is expressly stated in this document. All other promises or agreements of
any kind that have been made by or between the parties or by any other person or
entity whatsoever that are related to the subject matter of this Agreement are
superseded by this Agreement, except that any nondisclosure, intellectual
property protection, non-solicit, non-compete or classified information
agreements with the Company continue to apply and any plans (such as the PRA),
agreements (such as any equity award agreement), or policies (such as Avon's
clawback policy) that are referenced in this Agreement as continuing to be
applicable are not superseded. You agree that this Agreement and the Second
General Release may not be changed orally, by email, or by any other form of
electronic communication, but only by a mutually signed, written agreement.

16.
Severability: You agree that the provisions of this Agreement and the Second
General Release are severable. If a provision or any part of a provision is held
to be invalid under any law or ruling, the remaining parts of the provision will


Initials CH

--------------------------------------------------------------------------------

Page 11 of 17
Mr. Charles M. Herington                                    
July 30, 2012

remain valid and in force to the extent allowed by law. All of the remaining
provisions of this Agreement and the Second General Release will remain in full
force and effect and be enforceable. If any restriction contained in this
Agreement or the Second General Release is held to be excessively broad as to
duration, activity, or scope, then that restriction will be construed,
“blue-penciled” or judicially modified so as to be limited or reduced to the
extent required to be enforceable under applicable law.
17.
Voluntary Participation: By signing this Agreement and the Second General
Release, you warrant and represent that you have read this entire Agreement and
the Second General Release, that you have had an opportunity to consult fully
with an attorney, and that you fully understand the meaning and intent of this
Agreement and the Second General Release. Further, you knowingly and
voluntarily, of your own free will, without any duress, being fully informed,
and after due deliberation, accept its terms and sign below as your own free
act. You understand that as a result of executing this Agreement and the Second
General Release, you will not have the right to assert that Avon or any other
Avon Released Party (as defined both in the Agreement in Paragraph 19 below and
in the Second General Release) unlawfully terminated your employment or violated
any of your rights in connection with your employment.

18.
Governing Law: You agree that this Agreement (which includes a general release
of claims) and the Second General Release will be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of laws principles, and federal law where applicable. Any action at law
or in equity for the enforcement of this Agreement, by either party, shall be
instituted only in state or federal court located within the City of New York,
State of New York except that, to the extent that Avon is seeking equitable
relief to enforce your obligations under this Agreement, Avon may, instead of
relying on this jurisdiction provision, seek such relief as provided in the last
subparagraph under Your Obligations to Avon.

19.
General Release: In consideration of the benefits herein and the other terms and
conditions of this Agreement, you agree, on behalf of yourself and your heirs,
executors, administrators, and assigns, to forever release, dismiss, and
discharge (except as provided by this Agreement) Avon and its affiliated
companies and each of their respective current and former officers, directors,
associates, employees, agents, employee benefit plans, employee benefit plan
fiduciaries, employee benefit plan trustees, shareholders, and assigns, each and
all of them in every capacity, personal and representative (collectively
referred to as the “Avon Released Parties”), from any and all actions, causes of
action, claims, demands, judgments, charges, contracts, obligations, debts, and
liabilities of whatever


Initials CH

--------------------------------------------------------------------------------

Page 12 of 17
Mr. Charles M. Herington                                    
July 30, 2012

nature (“Claims”), that you and your heirs, executors, administrators, and
assigns have or may hereafter have against the Avon Released Parties or any of
them arising out of or by reason of any cause, matter, or thing whatsoever from
the beginning of the world to the date hereof, including, without limitation:
•
All Claims arising from your employment relationship with Avon and the
termination of such relationship;

•
All Claims arising under any federal, state, or local constitution, statute,
rule, or regulation, or principle of contract law or common law;

•
All Claims for breach of contract, wrongful discharge, tort, breach of
common-law duty, or breach of fiduciary duty;

•
All Claims for violation of laws prohibiting any form of employment
discrimination or other unlawful employment practice, including without
limitation, as applicable:

◦
The Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq.;

◦
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq.;

◦
The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621
et seq. (the “ADEA”);

◦
The Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et
seq.;

◦
The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§ 1001 et seq.;

◦
The Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.
(the “FMLA”);

◦
The Genetic Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§
2000ff et seq.;

◦
The National Labor Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.;


Initials CH

--------------------------------------------------------------------------------

Page 13 of 17
Mr. Charles M. Herington                                    
July 30, 2012



◦
The New York Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq.; the
New York City Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et seq.;
and the New York State Worker Adjustment and Retraining Notification Act, as
amended, N.Y. Labor Law §§ 860 et seq.;

◦
Any other state's and local government's human rights laws, anti-discrimination
laws, and “plant closing”/mini-WARN Act laws;

◦
“Whistleblower” laws and laws protecting “whistleblowers” from retaliation; and

◦
Any other federal, state, or local statute, rule, or regulation;

provided, that you do not release or discharge the Avon Released Parties:
(x) from any Claims arising after the date on which you execute this Agreement;
(y) from any Claims for a breach by Avon of its obligations under this
Agreement; or (z) from any Claims that by law cannot be released or waived. It
is understood that the release herein does not release the Avon employee benefit
plans from any claims for vested benefits that you have under the terms of any
of Avon's employee benefit plans applicable to you. It is further understood
that nothing in this release shall preclude or prevent you from challenging the
validity of this release solely with respect to any waiver of any Claims arising
under the ADEA on or before the date on which you execute this Agreement.
Nothing in this Agreement is to be construed as an admission on behalf of the
Avon Released Parties of any wrongdoing with respect to you, any such wrongdoing
being expressly denied.
You represent and warrant that you have not filed any complaint, charge, claim,
or proceeding against any of the Avon Released Parties before any federal,
state, or local agency, court, or other body relating to your employment and the
cessation thereof. You agree that, if you or any other person or entity files an
action, complaint, charge, claim, or proceeding against any of the Avon Released
Parties, you will not seek or accept any monetary, equitable, or other relief in
such action, complaint, charge, claim, or proceeding (including without
limitation, relief that would provide you with reinstatement to employment with
Avon) and that you will take all available steps/procedures to withdraw and/or
dismiss the complaint, charge, claim or proceeding.
You acknowledge that Avon has advised you to consult with legal counsel prior to
signing this Agreement and the Second General Release. You represent and

Initials CH

--------------------------------------------------------------------------------

Page 14 of 17
Mr. Charles M. Herington                                    
July 30, 2012

warrant that you fully understand the terms of this Agreement and the Second
General Release, and you knowingly and voluntarily, of your own free will,
without any duress, being fully informed, and after due deliberation, accept its
terms and sign below as your own free act. You understand that, as a result of
signing this Agreement and the Second General Release, you will not have the
right to assert that Avon or any other Avon Released Party unlawfully terminated
your employment or violated any of your rights in connection with your
employment.
21.
Additional Representations

(a)
You acknowledge that you have been paid in full (or will be paid in full
pursuant to the Company's normal payroll practice policy) for all hours that you
have worked for Avon and other than what is provided for in this Agreement, you
have no other rights to any other compensation or benefits.

(b)
You further acknowledge that you have not been denied any leave requested under
the FMLA or applicable state leave laws and that, to the extent applicable, you
have been returned to your job, or an equivalent position, following any FMLA or
state leave taken pursuant to the FMLA or state laws.

(c)
You acknowledge, understand and agree you have reported to Avon any work related
injury or illness that occurred up to and including the Separation Date.

22.
Compliance with Laws/Tax Treatment: Avon will comply with all payroll/tax
withholding requirements and will include in income these benefits as required
by law. Avon cannot guarantee the tax treatment of any of these benefits and
makes no representation regarding the tax treatment.

23.
Internal Revenue Code Section 409A: The parties hereto have a made a good faith
effort to comply with current guidance under 409A. The intent of the parties
hereto is that payments and benefits under this Agreement comply with or be
exempt from 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith, including, without
limitation, that references to “termination of employment” and like terms, with
respect to payments and benefits that are provided under a “nonqualified
deferred compensation plan” (as defined in 409A) that is not exempt from 409A,
will be interpreted to mean “separation from service” (as defined in 409A). In
the event that amendments to this Agreement are necessary in order to comply
with 409A


Initials CH

--------------------------------------------------------------------------------

Page 15 of 17
Mr. Charles M. Herington                                    
July 30, 2012

or to minimize or eliminate any income inclusion and penalties under 409A (e.g.,
under any document or operational correction program), Avon and you agree to
negotiate in good faith the applicable terms of such amendments and to implement
such negotiated amendments, on a prospective and/or retroactive basis, as
needed. To the extent that any amount payable or benefit to be provided under
this Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in 409A) that is not
exempt from 409A, and such amount or benefit is payable or to be provided as a
result of a “separation from service” (as defined in 409A), and you are a
“specified employee” (as defined in 409A and determined pursuant to procedures
adopted by Avon from time to time) on your separation from service date, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment or benefit will not be made or provided to you before the day after the
date that is six (6) months following your separation from service.
Notwithstanding the foregoing, Avon makes no representation to you about the
effect of 409A on the provisions of this Agreement and Avon shall have no
liability to you in the event that you become subject to taxation under 409A
(other than any tax reporting and/or withholding obligations that Avon may have
under applicable law).
24.
Advice of Counsel: You acknowledge that you have been and are hereby advised by
Avon to consult with an attorney in regard to this matter. You understand that
you are responsible for the costs of any such legal services incurred in
connection with such consultation.

25.
Communication by Avon. Neither Avon nor its agents will knowingly take any
action or make any statement, whether written or oral, whether in public or
private, that disparages or defames you or that otherwise could reasonably be
expected to affect adversely your personal or professional reputation.

26.
Permissible Time to Sign Agreement and Possible Second General Release. If you
do not sign this Agreement and return it to Avon within 21 days after the date
of this Agreement and if you do not sign the Second General Release and return
it within the time specified, then you will not be entitled to any benefits and
your Original Agreement will apply. As long as you sign and return this
Agreement within this time period, you will have seven (7) days immediately
thereafter to revoke your decision by delivering, within the seven (7) day
period, written notice of revocation to the CEO. If you do not revoke your
decision during that seven-day period, then this Agreement will become effective
on the eighth day. Note that similar revocation rules apply to the Second
General Release. If you sign and


Initials CH

--------------------------------------------------------------------------------

Page 16 of 17
Mr. Charles M. Herington                                    
July 30, 2012

return this Agreement and, if Avon requests, the Second General Release within
the times specified, each will become effective on the eighth day.
You understand that the present offer is made without prejudice and is
conditional upon its unqualified acceptance and the execution and delivery by
you of this Agreement and the execution and delivery of the Second General
Release. Note that the Agreement includes a confidentiality agreement regarding
confidential information obtained while you were in the employ of Avon.
Your signature below signifies: (x) your voluntary acceptance of the terms of
this Agreement; (y) your acknowledgement that you are not eligible for benefits
under the Avon Products, Inc. Severance Pay Plan (the “Severance Plan”) because
the Severance Plan specifically excludes any employee who has an agreement
containing severance terms, such as the Original Agreement; and (z) your
election to receive benefits hereunder.
A duplicate copy of this Agreement and the Second General Release is attached
for your files. Please sign and date both copies of this Agreement, in the
spaces provided, returning one copy to Avon and retaining the other copy for
your records.
[Signatures on next page]



Initials CH

--------------------------------------------------------------------------------

Page 17 of 17
Mr. Charles M. Herington                                    
July 30, 2012

We thank you for your contributions to Avon, and wish you success with your
future career.




 
 
Sincerely,
 
 
 
 
 
 
 
 
AVON PRODUCTS, INC.
 
 
 
 
 
 
 
By:
/s/ Sheri S. McCoy
 
 
 
 
SHERI S. MCCOY
 
 
 
CHIEF EXECUTIVE OFFICER







You have carefully reviewed, understood and agree with the terms and conditions
specified in this Agreement above. You have signed to indicate your acceptance
thereof.


 
 
 
 
 
 
 
 
 
Date:
July 30, 2012
By:
/s/ Charles M. Herington
 
 
 
 
CHARLES M. HERINGTON
 
 
 
 




Initials CH